UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF COLUMBIA

JOHNICE JACKSON et al.,                      :
                                             :
               Plaintiffs,                   :       Civil Action No.:     07-0138 (RMU)
                                             :
               v.                            :       Re Document Nos.:     54, 58
                                             :
DISTRICT OF COLUMBIA,                        :
                                             :
               Defendant.                    :

                                 MEMORANDUM OPINION

       ADOPTING IN PART AND MODIFYING IN PART MAGISTRATE JUDGE FACCIOLA’S
        REPORT AND RECOMMENDATION; GRANTING IN PART AND DENYING IN PART
                   THE DEFENDANT’S MOTION TO ALTER JUDGMENT


                                     I. INTRODUCTION

       This matter is before the court on the defendant’s objections to the Report and

Recommendation issued by Magistrate Judge John M. Facciola, issued February 16, 2010,

addressing the defendant’s motion to alter a prior judgment of this court. The plaintiffs, who

commenced actions under the Individuals with Disabilities Education and Improvement Act

(“IDEA”), 20 U.S.C. §§ 1400 et seq., moved for attorney’s fees after prevailing in those

proceedings. On March 26, 2009, this court, adopting in part and modifying in part a Report and

Recommendation of Magistrate Judge Facciola (“the First Report”), awarded the plaintiffs

$24,425 in attorney’s fees. The defendant subsequently filed this motion to alter the award,

which the court referred to Magistrate Judge Facciola for a Report and Recommendation (“the

Second Report”). For the reasons discussed below, the court adopts in part and modifies in part

the Second Report and grants in part and denies in part the defendant’s motion to alter judgment.
                      II. FACTUAL & PROCEDURAL BACKGROUND

        The plaintiffs are thirty-two minor children, their guardians and court-appointed

educational advocates. 2d Report at 1. The plaintiffs prevailed in thirty-six due process hearings

and reached two settlement agreements with the defendant. Id. Following the due process

hearings, the plaintiffs filed a petition for attorney’s fees in the amount of $64,886 pursuant to

Federal Rule of Civil Procedure 54(d), Local Civil Rule 54.2 and 20 U.S.C. § 1415(i)(3)(B).

Pls.’ Pet. for Atty’s Fees (“Pls.’ Pet.”) at 1-2. The court then referred the plaintiffs’ petition to

Magistrate Judge Facciola for a Report and Recommendation on whether the plaintiffs were

entitled to attorney’s fees and, if so, the proper measure of such an award. 2d Report at 1-2.

        On February 26, 2009, Magistrate Judge Facciola issued the First Report, recommending

that the court grant in part and deny in part the plaintiffs’ petition for fees. Id. The defendant

objected to four aspects of the First Report: (1) the application of the Laffey Matrix 1 hourly rates

as the measure of reasonable attorney’s fees; (2) the awarding of fees for services performed by

attorney Abdus-Shahid; (3) the awarding of fees for services performed by the individual

identified as “JMS”; and (4) the awarding of fees for services performed by the educational

advocate for plaintiff N.R. See Mem. Op. (Mar. 26, 2009) at 2. The court adopted in part and

modified in part the First Report and awarded the plaintiffs $24,425 in attorney’s fees. See

generally id. Specifically, the court concluded that the Laffey Matrix provided an appropriate

basis for assessing the reasonableness of the fees sought, reduced the recommended fee awards

1
        The Laffey Matrix is “a schedule of charges based on years of experience.” Covington v. District
        of Columbia, 57 F.3d 1101, 1105 (D.C. Cir. 1995) (citing Laffey v. Nw. Airlines, Inc., 572 F.
        Supp. 354 (D.D.C. 1983), rev’d on other grounds, 746 F.2d 4 (D.C. Cir. 1984), cert. denied, 472
U.S. 1021 (1985), as modified by Save Our Cumberland Mountains, Inc. v. Hodel, 857 F.2d 1516
        (D.C. Cir. 1988). The Laffey Matrix has been described as “a fee schedule of presumptively
        reasonable rates.” District of Columbia v. Jeppsen, 2010 WL 638339, at *1 (D.D.C. Feb. 24,
        2010).



                                                   2
for the services provided by attorney Abdus-Shahid 2 and the individual identified as “JMS” 3 and

concluded that the education advocate for N.R. was not entitled to fees. See generally id.

       On April 2, 2009, the defendant filed a motion to alter the court’s ruling. See generally

Def.’s Mot. to Alter J. The defendant asserted that the court erred by (1) applying the Laffey

Matrix as the measure of reasonable attorney’s fees in this case, (2) awarding any fees for the

services performed by attorney Abdus-Shahid and (3) by awarding any fees for the services

performed by the individual identified as “JMS.” See generally id. The court referred the

motion to Magistrate Judge Facciola for a Second Report and Recommendation, Minute Order

(Apr. 2, 2009), which he issued on February 16, 2010, see generally 2d Report. The Second

Report recommends that the court deny the defendant’s motion in all respects. See generally 2d

Report. The defendant promptly filed objections to the Second Report, asserting the same three

errors raised in its motion to alter judgment. See generally Def.’s Objections to Feb. 16, 2010

Report & Recommendation (“Def.’s Objs.”). The plaintiffs filed their response to the

defendant’s objections on March 8, 2010, see generally Pls.’ Opp’n to Def.’s Objs. (“Pl.’s


2
       Magistrate Judge Facciola recommended a twenty-five percent rate reduction in the billing rate
       sought by Abdus-Shahid ($250 per hour) based on his failure to provide any supporting
       documentation concerning his professional experience or customary hourly rate. Mem. Op. (Mar.
       26, 2009) at 5. The court held that the absence of supporting evidence warranted the application
       of the lowest billing rate in the Laffey Matrix ($185 or $195 per hour). Id. at 6 (citing Role
       Models Am., Inc. v. Brownlee, 353 F.3d 962, 970 (D.C. Cir. 2004)). Because, however,
       application of the lowest Laffey rate resulted in an award exceeding the $4,000 statutory cap, as
       did the application of a twenty-five percent reduction, the recovery remained unchanged. Id.

3
       Magistrate Judge Facciola recommended reducing the billing rate requested for work done by
       JMS ($150 per hour) to that of a paralegal under the Laffey Matrix ($110 per hour) based on the
       plaintiffs’ failure to provide any supporting information regarding the experience or qualifications
       of that individual. 1st Report at 14. The court modified that recommendation by reducing by
       one-half the total hours claimed for work done by JMS and reducing the Laffey Matrix’s paralegal
       rate by an additional twenty-five percent (to $82.50 per hour) based on the absence of supporting
       documentation demonstrating the reasonableness of the fee sought. Mem. Op. (Mar. 26, 2009) at
       7.


                                                    3
Opp’n”), and the defendant filed a reply on March 15, 2010, see generally Def.’s Reply. With

this matter now ripe for adjudication, the court turns to the applicable legal standards and the

parties’ arguments.



                                         III. ANALYSIS

                          A. Legal Standard for a Rule 59(e) Motion

       Federal Rule of Civil Procedure 59(e) provides that a motion to alter or amend a

judgment must be filed within twenty-eight days of the entry of the judgment at issue. FED. R.

CIV. P. 59(e). While the court has considerable discretion in ruling on a Rule 59(e) motion, the

reconsideration and amendment of a previous order is an unusual measure. Firestone v.

Firestone, 76 F.3d 1205, 1208 (D.C. Cir. 1996) (per curiam); McDowell v. Calderon, 197 F.3d
1253, 1255 (9th Cir. 1999). Rule 59(e) motions “need not be granted unless the district court

finds that there is an intervening change of controlling law, the availability of new evidence, or

the need to correct a clear legal error or prevent manifest injustice.” Ciralsky v. Cent.

Intelligence Agency, 355 F.3d 661, 671 (D.C. Cir. 2004) (quoting Firestone, 76 F.3d at 1208).

Moreover, “[a] Rule 59(e) motion to reconsider is not simply an opportunity to reargue facts and

theories upon which a court has already ruled,” New York v. United States, 880 F. Supp. 37, 38

(D.D.C. 1995), or a vehicle for presenting theories or arguments that could have been advanced

earlier, Kattan v. District of Columbia, 995 F.2d 274, 276 (D.C. Cir. 1993); W.C. & A.N. Miller

Cos. v. United States, 173 F.R.D. 1, 3 (D.D.C. 1997).

        B. Legal Standard for Awarding Attorney’s Fees and Costs under the IDEA

       Federal Rule of Civil Procedure 54(d) requires a party seeking attorney’s fees and

“related non-taxable expenses” to file a motion with the court. FED. R. CIV. P. 54(d)(2). The




                                                  4
motion “must specify the judgment and the statute, rule, or other grounds entitling the moving

party to the award.” Id. It must also state the amount or provide a fair amount of the award

sought. Id.; see also Herbin v. District of Columbia, 2006 WL 890673, at *2 (D.D.C. Apr. 4,

2006).

         The IDEA allows the parents of a disabled child to recover “reasonable attorneys’ fees”

so long as they are the “prevailing party.” 20 U.S.C. § 1415(i)(3)(B). A court’s determination of

the appropriate attorney’s fees, in other words, is based on a two-step inquiry. First, the court

must determine whether the party seeking attorney’s fees is the prevailing party. Id. A

prevailing party “is one who has been awarded some relief by a court.” Buckhannon Bd. & Care

Home, Inc. v. W. Va. Dep’t of Health & Human Res., 532 U.S. 598, 603 (2001); Alegria v.

District of Columbia, 391 F.3d 262, 264-65 (D.C. Cir. 2004) (applying Buckhannon in the IDEA

context).

         Second, the court must determine whether the attorney’s fees sought are reasonable. 20

U.S.C. § 1415(i)(3)(B). “The most useful starting point for determining the amount of a

reasonable fee is the number of hours reasonably expended on the litigation multiplied by a

reasonable hourly rate.” Hensley v. Eckerhart, 461 U.S. 424, 433 (1983); see also Blackman v.

Dist. of Columbia, 397 F. Supp. 2d 12, 14 (D.D.C. 2005) (applying Hensley in the IDEA

context). The plaintiff bears the burden of demonstrating that the number of hours spent on a

particular task is reasonable. Holbrook v. District of Columbia, 305 F. Supp. 2d 41, 45 (D.D.C.

2004). The plaintiff may satisfy this burden “by submitting an invoice that is sufficiently

detailed to ‘permit the District Court to make an independent determination whether or not the

hours claimed are justified.’” Id. (citing Nat’l Ass’n of Concerned Veterans v. Sec’y of Def., 675
F.2d 1319, 1327 (D.C. Cir. 1982)).




                                                 5
       The plaintiff also bears the burden of establishing the reasonableness of the hourly rate

sought. In re North, 59 F.3d 184, 189 (D.C. Cir. 1995). To meet this burden, the plaintiff must

submit evidence on at least three fronts: “the attorneys’ billing practices; the attorneys’ skill,

experience, and reputation; and the prevailing market rates in the relevant community.”

Covington v. District of Columbia, 57 F.3d 1101, 1107 (D.C. Cir. 1995) (citing Blum v. Stenson,

465 U.S. 886, 896 n.11 (1984)).

       “Once plaintiffs have provided such information, there is a presumption that the number

of hours billed and the hourly rates are reasonable.” Blackman v. District of Columbia, 2010 WL
9954, at *2 (D.D.C. Jan. 4, 2010). At that point, “the burden then shifts to the defendants to

rebut plaintiffs’ showing that the amount of time spent was reasonable and that the hourly rates

for the attorneys who worked on the matter were reasonable, considering their various skill

levels and experience for this kind of case.” Id. (citing Watkins v. Vance, 328 F. Supp. 2d 23, 26

(D.D.C. 2004)).

              C. The Court Committed No Error in Applying the Laffey Matrix

       The defendant argues that the court erred in relying on the Laffey Matrix because those

rates apply only in the context of complex federal litigation and are therefore not an appropriate

measure of prevailing rates in the context of IDEA administrative proceedings. See Def.’s Objs.

at 10-14. The defendant points out that two judges in this district have rejected the application of

Laffey rates for services rendered in connection with IDEA administrative proceedings. Id. at

10-11. The plaintiffs respond that most judges in this district have routinely held that the Laffey

Matrix provides presumptively reasonable rates for legal fees incurred in connection with IDEA

administrative proceedings. Pls.’ Opp’n at 2-3.




                                                   6
       This court expressly adopts and incorporates by reference herein Magistrate Judge

Facciola’s findings on this issue and concludes that the court committed no legal error in relying

on the Laffey Matrix to determine the prevailing market rate. See 2d Report at 8-10. To these

findings, the court adds only that numerous judges in this district have applied Laffey rates in the

context of fee awards arising out of IDEA administrative proceedings. See Kaseman v. District

of Columbia, 329 F. Supp. 2d 20, 25-26 (D.D.C. 2004) (Huvelle, J.) (relying on the Laffey

Matrix to determine the reasonableness of rates charged for legal services rendered in connection

with IDEA administrative proceedings); accord Brown v. Jordan P.C.S., 539 F. Supp. 2d 436,

438 (D.D.C. 2008) (Leon, J.); Bush ex rel. A.H. v. District of Columbia, 579 F. Supp. 2d 22, 27

(D.D.C. 2008) (Urbina, J.); Abraham v. District of Columbia, 338 F. Supp. 2d 113, 124 (D.D.C.

2004) (Collyer, J.); Nesbit v. District of Columbia, Civ. Action No. 01-2429 (D.D.C. Nov. 4,

2003) (Order) (Kessler, J.) at 1. Indeed, the argument that the defendant advances here – that

IDEA litigation is not sufficiently complex so as to warrant application of the Laffey rates – has

been squarely rejected by at least one other judge in this district. See Nesbit, Civ. Action No. 01-

2429 (D.D.C. Nov. 4, 2003) (Order) at 1 (rejecting the defendant’s contention that the “Plaintiffs

should not receive the rate contained in the Laffey Matrix because IDEA litigation is not

equivalent to complex federal civil rights litigation” because the court perceived “no reason to

create an exception to use of the Laffey Matrix”).

       Although the defendant complains that this court failed to engage in “reasoned decision-

making” in declining to distinguish the decisions on which the defendant relies, Def.’s Objs. at

11, the court reminds the defendant that these two district court decisions have no binding effect

on this court, are contrary to the weight of the precedent and declined to address the decisions

listed above, with which they are in conflict. See generally A.C. ex rel. Clark v. District of




                                                 7
Columbia, 2009 WL 4840939 (D.D.C. Dec. 15, 2009); Agapito v. District of Columbia, 525 F.

Supp. 2d 150 (D.D.C. 2007). Furthermore, the court is not persuaded that IDEA administrative

proceedings, which typically require testimony from education experts regarding whether a

student has been denied a free and public education and the need for any compensatory

educational services, are categorically less complex than other forms of litigation.

See M.K. ex rel. K. v. Sergi, 578 F. Supp. 2d 425, 428 (D. Conn. 2008) (holding that a $375 per

hour rate was reasonable “taking into account the novelty and complexity of IDEA litigation, the

length of [the attorney’s] involvement in [the] case, his undisputed expertise in this area of

practice, and heeding the admonition of the Second Circuit that attorney’s fees are to be awarded

with an ‘eye to moderation’”) (emphasis added) (citing N.Y. State Ass’n for Retarded Children v.

Carey, 711 F.2d 1136, 1139 (2d Cir. 1983)); M.C. ex rel. S.C. v. Seattle Sch. Dist. No. 1, 2005
WL 1111207, at *5 (W.D. Wash. May 9, 2005) (observing that “the statutory scheme of the

IDEA mandates considerable pre-hearing consultation by its requirement that the parents, in

conjunction with the District, develop an education program and placement plans which involve

complex legal procedures and educational issues”); see also Arlington Cent. School Dist. Bd. of

Educ. v. Murphy, 548 U.S. 291, 314 (2006) (Breyer, J., dissenting) (noting that “[i]n IDEA cases,

experts are necessary”); cf. Coleman v. District of Columbia, 2007 WL 1307834, at *3 (D.D.C.

May 3, 2007) (rejecting the defendant’s assertion that a reduced billing rate should apply to

counsel’s efforts to recover attorney’s fees because the defendant failed to show “that IDEA fee

litigation, including fees-on-fees litigation, is less complex than other federal litigation in which

the Laffey Matrix is used as evidence of prevailing rates for litigation counsel”). Indeed, given

that Laffey rates are applied without controversy in connection with district court litigation

resulting from IDEA administrative decisions, see, e.g., District of Columbia v. Jeppsen, 2010




                                                  8
WL 638339, at *2 (D.D.C. Feb. 24, 2010) (applying the Laffey Matrix for fees incurred in

connection with a declaratory judgment action challenging the results of an IDEA administrative

proceeding), the court identifies no persuasive justification for applying a lower billing rate for

the administrative proceedings underlying such litigation.

       The defendant also faults the court for “ignoring” the fee schedule recently promulgated

by the D.C. Public School System (“DCPS”), Def.’s Mot. to Alter J., Ex. B at 3, which, the

defendant contends, represents a more accurate overview of the fees charged by attorneys

litigating IDEA administrative actions, Def.’s Mot. to Alter J. at 8-9. Yet, the defendant declined

to mention the DCPS fee schedule in its opposition to the plaintiffs’ fee petition. See generally

Def.’s Resp. to Pls.’ Mot. for Atty’s Fees (“Def.’s Resp.”). Indeed, the first time the defendant

advocated the application of the DCPS fee schedule was in its objection to the First Report, and

even then, the defendant failed to offer any explanation as to how the DCPS derived the fee

schedule and why it represented an accurate measure of prevailing market rates in the context of

IDEA administrative proceedings. 4 See Def.’s Objs. to First Report at 4-5. Given the ample

precedent for applying the Laffey Matrix rates in similar contexts, coupled with the defendant’s

failure to provide a supporting justification for the DCPS fee schedule, the court did not err in

declining to adopt the DCPS fee schedule in its prior decision. Under these circumstances, the

court declines to alter its prior ruling that the Laffey Matrix provides the prevailing market rate

for legal services rendered in connection with IDEA administrative proceedings.

4
       The only document submitted by the defendant that remotely touches on the accuracy of the
       DCPS fee schedule is the declaration of Quinne Lindsey-Harris, a supervising attorney in the
       DCPS Office of General Counsel, who relates the general billing patterns that she has observed in
       her experience reviewing IDEA fee applications. See Def.’s Mot. to Alter J., Ex. A ¶ 14. Yet
       Lindsey-Harris’s declaration provides no indication of what the prevailing market rates are for
       attorneys possessing less than ten years experience or for paralegals. See generally id. Moreover,
       her observations of billing rates for experienced attorneys do not correspond with the rates set
       forth in the DCPS fee schedule. Compare id. with Def.’s Mot. to Alter J., Ex. B at 3.


                                                   9
                 E. The Court Modifies Its Prior Ruling Regarding the Fees
                           Sought by Attorney Abdus-Shahid

       The defendant contends that even if the Laffey Matrix has some applicability in the IDEA

context, the court erred in “mechanically” applying such rates to the fees sought by attorney

Abdus-Shahid. Def.’s Objs. at 2-3, 5-9. The defendants note that the plaintiffs offered no

information whatsoever concerning Abdus-Shahid’s standard billing practices, legal experience

or reputation, as necessary to establish the reasonableness of such rates in this case. Id. at 6. The

plaintiffs respond that the court properly exercised its discretion in awarding a reduced fee award

for services rendered by Abdus-Shahid. Pl.’s Opp’n at 2.

       In its prior decision, the court noted that although there was a sufficient evidentiary basis

for the legal work done by Abdus-Shahid, the plaintiff had failed to submit any information

concerning Abdus-Shahid’s qualifications or experience, as needed to establish the

reasonableness of his requested billing rate of $250 per hour. See Mem. Op. (Mar. 26, 2009) at

5-6. Therefore, the court reduced Abdus-Shahid’s billing rate to that of a first-year attorney

under the Laffey Matrix. Id. Because the court is persuaded that it erred in awarding fees at this

rate, it declines to adopt Magistrate Judge Facciola’s Second Report with respect to this issue.

See 2d Report at 3-6.

       The court notes at the outset that the Laffey Matrix provides prevailing market rates based

on an attorney’s years of experience. See U.S. Atty’s Office for D.C., Laffey Matrix 2003-2009,

http://www.justice.gov/usao/dc/Divisions/Civil_Division/Laffey_Matrix_7.html. Thus, to

determine the prevailing market rate for an attorney of Abdus-Shahid’s experience, it was

necessary for the plaintiffs to supply information regarding his years of practice. See id.

Because the plaintiffs failed to provide such information (and, indeed, still have not provided

such information despite having had numerous opportunities to do so), the best that could be said


                                                 10
for attorney Abdus-Shahid is that his prevailing market rate was the lowest rate under the Laffey

Matrix – that of an attorney with only one to three years of experience. See id. Ultimately, the

court applied this rate in calculating the fee award for Abdus-Shahid. See Mem. Op. (Mar. 26,

2009) at 6.

       Yet, as previously discussed, the prevailing market rate is but one of the elements needed

to establish the reasonableness of a billing rate sought in a fee application. See Covington, 57
F.3d at 1107 (noting that in addition to the prevailing market rate, the claimant must submit

information concerning the attorney’s billing practices, as well as the attorney’s skill, experience

and reputation, to establish the reasonableness of the rates sought). Indeed, the prevailing rates

set forth in the Laffey Matrix provide merely a starting point for determining the reasonableness

of a billing rate. See id. at 1109 (observing that [a]lthough fee matrices are somewhat crude . . .

[they] do provide a useful starting point); Griffin v. Wash. Convention Ctr., 172 F. Supp. 2d 193,

199 (D.D.C. 2001) (observing that “there is nothing automatic about the application of ‘Laffey’

rates” as such rates “are not like a GS schedule where government employees advance to the

next step by virtue of time in grade” but, instead, represent an “attempt to reflect what the market

will pay with the understanding that the market will pay more for lawyers who are experienced

in complicated, federal litigation”); see also Laffey v. Nw. Airlines, Inc., 572 F. Supp. 354, 375

n.37 (D.D.C. 1983) (reducing one attorney’s rates below the rate set forth in the matrix because

his resume and supporting materials “[did] not reflect that level of superior achievement,

expertise, skill and/or reputation that justifies the hourly rates awarded Plaintiffs’ retained

counsel” and noting that the court “cannot assume that these qualities are a natural function of

the passage of time following law school graduation”), rev’d on other grounds, 746 F.2d 4 (D.C.

Cir. 1984).




                                                  11
        In this case, the plaintiffs offered no information concerning Abdus-Shahid’s standard

billing practices or his skill, experience or reputation so as to demonstrate that he is, in fact,

entitled to the Laffey Matrix rate. See generally Pls.’ Pet. Furthermore, the defendant has

offered specific contrary evidence to rebut the appropriateness of applying the Laffey Matrix rate

to Abdus-Shahid, including the fact that the two administrative proceedings for which Abdus-

Shahid provided billing invoices settled before any hearing commenced and did not involve any

pre-hearing discovery, the preparation of expert witnesses or any motion practice. See Def.’s

Objs. at 7-8; cf. Kaseman, 329 F. Supp. 2d at 26 (observing that defendants may rebut the

presumption of reasonableness of billing rates established by the plaintiffs through specific and

contrary evidence demonstrating that a lower rate would be appropriate) (citing Covington, 57
F.3d at 1110-11). Under these circumstances, the court is persuaded that it erred in awarding

fees for Abdus-Shahid at the full Laffey rate.

        At the same time, the court rejects the defendant’s assertion that the court must deny any

award for Abdus-Shahid’s work based on the plaintiffs’ failure to establish the reasonableness of

the fees sought. See Def.’s Objs. at 7-9. This Circuit has expressly approved the reduction of

requested fees for attorney who have “submitted nothing” to support the reasonableness of their

billing rates. See Role Models Am., Inc. v. Brownlee, 353 F.3d 962, 970 (D.C. Cir. 2004) (noting

that because the statutory cap reduced the attorney’s rates well over twenty-five percent, it was

unnecessary to further reduce the attorney’s fees awarded to the plaintiff, who “submitted

nothing to justify its attorneys’ rates”); see also Agapito, 477 F. Supp. 2d at 118 (observing that

in a case in which the attorneys offered no evidence regarding their general billing practice or the

prevailing market rates and failed even to submit an affidavit detailing their experience and

education, the court has discretion “to make a downward adjustment to account for the failure to




                                                  12
meet this burden”) (citing Role Models, 353 F.3d at 970); United States ex rel. Averback v.

Pastor Med. Assocs., 224 F. Supp. 2d 342, 356 (D. Mass. 2002) (reducing the hourly rate sought

in a fee application based on counsels’ relative inexperience and “as a sanction for the complete

and utter lack of evidentiary support underlying their claimed hourly rate” including the absence

of “even the most basic evidentiary support in the form of sworn affidavits”). Indeed, the

defendant acknowledged as much in its response to the plaintiffs’ fee petition, asserting that “at a

minimum, the court should reduce Mr. Abdus-Shahid’s hourly billing rate by 25%, consistent

with caselaw reducing unsupported billing rates of paralegals and law clerks.” 5 Def.’s Resp. at

11 (citing Role Models, 353 F.3d at 970).

       Thus, consistent with this precedent, the court reduces the billing rate sought by Abdus-

Shahid to that of an inexperienced attorney under the Laffey Matrix based on the plaintiffs’

failure to provide any information regarding where on the matrix Abdus-Shahid falls, and applies

an additional twenty-five percent reduction to that rate based on the plaintiffs’ failure to provide

any documentation supporting the reasonableness of that rate as applied in this case.

    D. The Court Committed No Error in Awarding Fees for Services Performed by JMS

       The defendant contends that the court erred in awarding any fees for services performed

by the individual identified on the billing invoice as “JMS.” Def.’s Objs. at 2-5. It notes that

5
       The defendant relies heavily on In re North, a decision in which the Circuit awarded no recovery
       based on the absence of any competent evidence of reasonableness in the fee application. 59 F.3d
184, 190 (D.C. Cir. 1995). Indeed, there is no question that under appropriate circumstances,
       courts may deny any recovery based on deficiencies in a fee petition. See Agapito v. District of
       Columbia, 477 F. Supp. 2d 103, 118 (D.D.C. 2007) (denying any fee recovery based on the
       absence of supporting documentation in the fee petition but noting that the court “has the
       discretion to take judicial notice of the reasonableness of the rates billed or to make a downward
       adjustment to account for the failure to meet this burden”) (internal citations omitted). The court,
       however, sees no support for the defendant’s contention that North stands for the proposition that
       the absence of evidence supporting the reasonableness of a billing rate categorically demands the
       outright rejection of the petition, particularly in light of the Circuit’s subsequent ruling in Role
       Models. See Role Models, 353 F.3d at 970 (citing North, 59 F.3d at 189).


                                                   13
other than an invoice showing that JMS was billed out at $150 per hour, the plaintiffs failed to

provide any information concerning JMS, declining even to disclose that individual’s name. Id.

at 3. The plaintiffs maintain that the court properly awarded a reduced fee amount based on their

failure to properly support the fees assessed for services provided by JMS. Pl.’s Opp’n at 1.

        This court expressly adopts and incorporates by reference herein Magistrate Judge

Facciola’s findings on this issue and concludes that the court committed no error in awarding the

plaintiffs a reduced fee award for services provided by JMS. See 2d Report at 7. The court notes

that this Circuit has expressly approved the practice of awarding reduced fees in circumstances in

which a claimant has offered nothing to demonstrate the reasonableness of the fee sought for

paralegal services:

        [The claimant] has the burden of justifying the rates at which these [law clerks
        and legal assistants] billed for their time, but it has submitted no information
        about the prevailing market rate for law clerks and legal assistants in the
        Washington area, nor has it referred to either of the two matrices that we have
        previously said litigants may rely upon when seeking fees. [The claimant] has not
        even taken the basic step of submitting an affidavit detailing the non-attorneys’
        experience and education. Because [the claimant] has justified neither the law
        clerk’s nor the legal assistants’ requested rates – and thus has failed to carry its
        burden – we will reduce those rates by twenty-five percent.

Role Models, 353 F.3d at 969-70 (internal citations omitted); accord Lax v. District of Columbia,

2006 WL 1980264, at *3 (D.D.C. July 12, 2006) (reducing the requested paralegal fees by

twenty-five percent based on the plaintiff’s failure to justify the rates at which the paralegals

billed their time); Czarniewy v. District of Columbia, 2005 WL 692081, at *3 (D.D.C. Mar. 25,

2005) (applying a twenty-percent reduction to the requested fee for work done by paralegals

because “the record [was] devoid of any information concerning the qualifications of these

individuals”). Accordingly, the court’s decision to apply an additional twenty-five percent

reduction to JMS’s billing rate (after first reducing that rate to bring it in line with the prevailing




                                                  14
market rate under the Laffey Matrix) finds ample support in existing precedent. 6 See Role

Models, 353 F.3d at 969-70. The court therefore declines to alter its prior ruling on this issue.



                                          IV. CONCLUSION

       For the foregoing reasons, the court adopts in part and modifies in part Magistrate Judge

Facciola’s Second Report and grants in part and denies in part the defendant’s motion to alter

judgment. An Order consistent with this Memorandum Opinion is separately and

contemporaneously issued this 19th day of March, 2010.



                                                                 RICARDO M. URBINA
                                                                United States District Judge




6
       Although the defendant places great emphasis on the fact that the plaintiffs failed to disclose
       JMS’s real name, see Def.’s Objs. at 3-5, the defendant fails to explain how this failure warrants
       the complete nullification of any fee award for this individual, given the clear authority
       authorizing the award of a reduced fee amount in the absence of any evidence supporting the
       reasonableness of the rate charged, see Role Models, 353 F.3d at 969-70; Czarniewy v. District of
       Columbia, 2005 WL 692081, at *3 (D.D.C. Mar. 25, 2005). Furthermore, although the defendant
       asserts that “it is not known whether ‘JMS’ is an attorney, paralegal, or law clerk or . . . Plaintiff’s
       counsel’s neighbor’s 12-year-old child,” Def.’s Objs. at 4, the aforementioned billing invoice
       reveals that JMS performed administrative tasks in furtherance of the plaintiffs’ case, Pls.’ Pet.,
       Attach. A, Part V at 45-46, indicating that this individual was a paralegal or legal assistant, see
       Czarniewy, 2005 WL 692081, at *3 (awarding a reduced fee for individuals who were
       “apparently paralegals or legal assistants employed by plaintiffs’ counsel” despite the defendant’s
       argument that the record was devoid of any information concerning the qualifications of these
       individuals).


                                                     15